DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 and 02/24/2021 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 11/24/2020.  Claim 1 and newly added claims 2-12 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection uses new references in light of the applicant’s amendment to claim 1 and the addition of more claims.
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9224792 B2.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1, US 9,224,792 discloses a  display device comprising: a substrate having an insulating surface, a transistor over the substrate; an insulating film over the transistor; wherein the light emitting element includes a first electrode over the insulating film; a partition  covering an end portion of the first electrode a layer containing an organic compound over the first electrode , and a second electrode over the layer containing  the organic compound,  wherein partition comprises a first part  and a second part  being thicker than the first part (see black arrow), and wherein the layer containing the organic compound has a first region (see where 31 is pointing) located between the first electrode  and the second electrode, a second region being in contact with the first part of the partition and a third region being in contact with a side surface of the second part of the partition (claims 1 , claim 13, Claim 24).
Regarding claim  7, US 9,224,792 discloses a  display device comprising: a substrate having an insulating surface, a transistor over the substrate; an insulating film over the transistor; wherein the light emitting element includes a first electrode over the insulating film; a partition  covering an end portion of the first electrode a layer containing an organic compound over the first electrode , and a second electrode over the layer containing  the organic compound, wherein the first electrode is electrically connected to the transistor,  wherein partition comprises a first part  and a second part  being thicker than the first part (see black arrow), and wherein the layer containing the organic compound has a first region (see where 31 is pointing) located between the first electrode  and the second electrode, a second region being in contact with the first part of the partition and a third region being in contact with a side surface of the second part of the partition (claims 1 , claim 13, Claim 24).
Regarding claim 2 and 8, US 9,224,792 discloses wherein a top surface of the second part top of the partition has a region not overlapping with the layer containing the organic compound (claim 6 and claim 17, claim 28).
Claims 1-2 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,847,483 B2.


Regarding claim 1, US 8,847,483 discloses a  display device comprising: a substrate having an insulating surface, a transistor over the substrate; an insulating film over the transistor; wherein the light emitting element includes a first electrode over the insulating film; a partition  covering an end portion of the first electrode a layer containing an organic compound over the first electrode , and a second electrode over the layer containing  the organic compound,  wherein partition comprises a first part  and a second part  being thicker than the first part (see black arrow), and wherein the layer containing the organic compound has a first region (see where 31 is pointing) located between the first electrode  and the second electrode, a second region being in contact with the first part of the partition and a third region being in contact with a side surface of the second part of the partition (claims 1 , claim 13,  and Claim 22).
Regarding claim  7, US 8,847,483 discloses a  display device comprising: a substrate having an insulating surface, a transistor over the substrate; an insulating film over the transistor; wherein the light emitting element includes a first electrode over the insulating film; a partition  covering an end portion of the first electrode a layer containing an organic compound over the first electrode , and a second electrode over the layer containing  the organic compound, wherein the first electrode is electrically connected to the transistor,  wherein partition comprises a first part  and a second part  being thicker than the first part (see black arrow), and wherein the layer containing the organic compound has a first region (see where 31 is pointing) located between the first electrode  and the second electrode, a second region being in contact with the first part of the partition and a third region being in contact with a side surface of the second part of the partition (claims 1 and 11 , claims 13 and 21, Claim 22 and 31).
Regarding claim 2 and 8, US 8,847,483 discloses wherein a top surface of the second part top of the partition has a region not overlapping with the layer containing the organic compound (claim 5 and claim 15, claim 25)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b)  The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
[AltContent: textbox (31, EL layer at side of partition)][AltContent: textbox (Thicker at red line here than where 
Black arrow is located)]

    PNG
    media_image1.png
    416
    852
    media_image1.png
    Greyscale

Claim1-2, 4- 8, and 10-12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yamazaki et al. (US 2004/0072380 A1) (Yamazaki, hereafter).
Regarding claim 1, Yamazaki discloses (Figures 1-15 and corresponding text)  (Figure 3) A  display device comprising: a substrate (10) having an insulating surface (¶59), a transistor (8,9) over the substrate (10); an insulating film (222) over the transistor (8,9); wherein the light emitting element includes a first electrode (28a) over the insulating film (222); a partition (30) covering an end portion of the first 
Regarding claim 7, Yamazaki discloses (Figures 1-15 and corresponding text)  (Figure 3) A  display device comprising: a substrate (10) having an insulating surface (¶59), a transistor (8,9) over the substrate (10); an insulating film (222) over the transistor (8,9); wherein the light emitting element includes a first electrode (28a) over the insulating film (222); a partition (30) covering an end portion of the first electrode (28a,) a layer (31, EL layer) containing an organic compound over the first electrode (28a), and a second electrode (32) over the layer containing  the organic compound (31), wherein the first electrode (28a) is electrically connected to the transistor (8,9) (¶70),  wherein partition(30 ) comprises a first part (black arrow, part covering first electrode) and a second part (see red arrow) being thicker than the first part (see black arrow), and wherein the layer (31) containing the organic compound has a first region (see where 31 is pointing) located between the first electrode (28a) and the second electrode (32), a second region (Black dotted arrow) see arrow being in contact with the first part o of the partition, leading up to thicker region), and a third region (31 , leads up to the top and covers small portion of top surface) being in contact with a side surface of the second part of the partition (30).
Regarding claim 2 and 8, Yamazaki discloses wherein a top surface of the second part top of the partition (222) has a region not overlapping with the layer (31) containing the organic compound.
Regarding claim 4 and 10, Yamazaki discloses wherein the transistor (8, 9) comprises a semiconductor layer comprising silicon (¶114, ¶62).
Regarding claims 5 and 11, Yamazaki discloses (Figure 5) wherein the transistor (8, 9) comprises semiconductor layer (non-number) comprising silicon (¶62, ¶114) and a gate electrode (16-18) over the semiconductor layer (no number).
Regarding claims 6 and 12, Yamazaki discloses wherein the first electrode (28a) comprises indium tin oxide (¶168).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 2004/0072380 A1) (Yamazaki, hereafter) in view of Yamazaki et al. (US 2002/0074936 A1) (Y936, hereafter) (of record 08/25/2020 ids).
Regarding claims 3 and 9, Yamazaki discloses the display devices set forth above (see rejections claims 1 and 7). Yamazaki fails to explicitly disclose wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more.
Y936 disclose t (Figures 3A-3B) an EL element having an electrode, e.g., anode (200) on one side and insulating film (201) selectively formed on the anode, the bottom end portion (204) of the insulating film contacting the upper surface of the anode has a side surface contacting an ellipse or circle having its center located outside the side surface of the insulating film, and the top end portion (206 )contacts an 
One of ordinary skill in the art before the filing date could modify the display of Yamazaki wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more in order to prevent discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process as disclosed by Y936.
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9224792 B2 in view of Yamazaki et al. (US 2002/0074936 A1) (Y936, hereafter) (of record 08/25/2020 ids).
  The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Regarding claims 3 and 9, US 9224792 B2 discloses the display devices set forth above (see rejections claims 1 and 7).  US 9224792 B2 fails to explicitly disclose wherein a cross-sectional shape of 
Y936 disclose t (Figures 3A-3B) an EL element having an electrode, e.g., anode (200) on one side and insulating film (201) selectively formed on the anode, the bottom end portion (204) of the insulating film contacting the upper surface of the anode has a side surface contacting an ellipse or circle having its center located outside the side surface of the insulating film, and the top end portion (206 )contacts an ellipse or circle having its center located inside the side surface of the insulating film (¶42); the first radius of curvature (R1) is within the range from 0.2 to 3.0µm, the second; the second radius of curvature (R2) of the top portion 206 may be determined by considering the distance between the adjacent pair of anodes and is chosen to maintain a surface taper angle of at least 70 degrees  which allow for prevention of discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process (¶44-¶45).
One of ordinary skill in the art before the filing date could modify the display of US 9224792 B2 wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more in order to prevent discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process as disclosed by Y936.
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,847,483 in view of Yamazaki et al. (US 2002/0074936 A1) (Y936, hereafter) (of record 08/25/2020 ids).
  The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently et seq. 

Regarding claims 3 and 9, US 8,847,483 discloses the display devices set forth above (see rejections claims 1 and 7).  US 8,847,483 fails to explicitly disclose wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more.
Y936 disclose t (Figures 3A-3B) an EL element having an electrode, e.g., anode (200) on one side and insulating film (201) selectively formed on the anode, the bottom end portion (204) of the insulating film contacting the upper surface of the anode has a side surface contacting an ellipse or circle having its center located outside the side surface of the insulating film, and the top end portion (206 )contacts an ellipse or circle having its center located inside the side surface of the insulating film (¶42); the first radius of curvature (R1) is within the range from 0.2 to 3.0µm, the second; the second radius of curvature (R2) of the top portion 206 may be determined by considering the distance between the adjacent pair of anodes and is chosen to maintain a surface taper angle of at least 70 degrees  which allow for prevention of discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process (¶44-¶45).
One of ordinary skill in the art before the filing date could modify the display of US 8,847,483 wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more in order to prevent discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process as disclosed by Y936.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 15, 21-22, 25 and 31of U.S. Patent No.  8,847,483. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, 13, 15, 21-22, 25 and 31 of U.S. Patent No.  8,847,483 anticipate claims 1-2 and 7-8 of the instant application.
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 11, 13, 15, 21-22, 25 and 31of U.S. Patent No.  8,847,483 in view of Yamazaki et al. (US 2002/0074936 A1) (Y936, hereafter) (of record 08/25/2020 ids).
Regarding claims 3 and 9, US 8,847,483 discloses the display devices set forth above (see rejections claims 1 and 7).  US 8,847,483 fails to explicitly disclose wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more.
Y936 discloses (Figures 3A-3B) an EL element having an electrode, e.g., anode (200) on one side and insulating film (201) selectively formed on the anode, the bottom end portion (204) of the insulating film contacting the upper surface of the anode has a side surface contacting an ellipse or circle having its center located outside the side surface of the insulating film, and the top end portion (206 )contacts an ellipse or circle having its center located inside the side surface of the insulating film (¶42); the first radius of curvature (R1) is within the range from 0.2 to 3.0µm, the second; the second radius of curvature (R2) of the top portion 206 may be determined by considering the distance between the adjacent pair of anodes and is chosen to maintain a surface taper angle of at least 70 degrees  which allow for prevention of discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process (¶44-¶45).
 wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more in order to prevent discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process as disclosed by Y936.
Claims 1-2, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13, 17, 24 and 28 of U.S. Patent No US 9,224,792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 13, 17, 24 and 28 of U.S. Patent No.  US 9,224,792 anticipate claims 1-2and 7-8 of the instant application.
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 6, 13, 17, 24 and 28 U.S. Patent No.  9,224,792 in view of Yamazaki et al. (US 2002/0074936 A1) (Y936, hereafter) (of record 08/25/2020 ids).
Regarding claims 3 and 9, U.S. Patent No.  US 9,224,792 discloses the display devices set forth above (see rejections claims 1 and 7). U.S. Patent No.  US 9,224,792 fails to explicitly disclose wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more.
Y936 discloses (Figures 3A-3B) an EL element having an electrode, e.g., anode (200) on one side and insulating film (201) selectively formed on the anode, the bottom end portion (204) of the insulating film contacting the upper surface of the anode has a side surface contacting an ellipse or circle having its center located outside the side surface of the insulating film, and the top end portion (206 )contacts an ellipse or circle having its center located inside the side surface of the insulating film (¶42); the first radius of curvature (R1) is within the range from 0.2 to 3.0µm, the second; the second radius of 
One of ordinary skill in the art before the filing date could modify the display of US 8,847,483 wherein a cross-sectional shape of the second part of the partition has a curved surface determined depending on a curvature center located inside the partition, and wherein a curvature radius of the curved surface is 0.2µm or more in order to prevent discontinuity in the cathode electrode while providing a suitable profile that can be carried out in an actual manufacturing process as disclosed by Y936.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879